OPINION
{¶ 1} This matter is before the court on the pro se Notice of Appeal of Quinn L. Fletcher, filed July 20, 2005. Fletcher was convicted of the offenses of illegal use of a minor in nudity-oriented material or performance (count one), and sexual battery (count two), and the court designated him as a sexually oriented offender. On November 4, 2003, the court sentenced him to a term of five years on count one and four years on count two to be served concurrently. Fletcher did not file a notice of appeal. On June 17, 2005, Fletcher filed a Motion for Resentencing pursuant to Blakely v. Washington (2004) 147 U.S. 2531, 124 S. Ct. 2531, and U.S. v. Booker (2005), 125 U.S. 538,125 S. Ct. 2531. On June 21, the trial court overruled Fletcher's Motion, holding that Fletcher waived any objection he may have had under Blakely and Booker by failing to object at the time of sentencing. Fletcher's appeal is from the trial court's order.
 {¶ 2} Because the court's November 4, 2003 judgment of sentence was a final order that was not appealed, the trial court lacked jurisdiction to resentence Fletcher on the motion he filed on June 17, 2005. The trial court did not err when it overruled Fletcher's motion.
Judgment affirmed.
                           . . . . . . . . . .
Grady, P.J. and Brogan, J., concur.